Citation Nr: 1336135	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-18 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


WITNESSES AT HEARING ON APPEAL

Veteran and a witness


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2007 decision by the Huntington, West Virginia, Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied service connection for a bilateral knee condition.

The Veteran testified as to the issue on appeal at a formal hearing before a decision review officer (DRO) in May 2011.  The Veteran was scheduled to appear before a Travel Board hearing in October 2012 and failed to report without good cause.  His hearing request is deemed withdrawn.  See 38 C.F.R. 20.704(d) (2013).   A transcript of the DRO hearing is of record.  

The Board remanded this issue for consideration of newly received and submitted evidence by the agency of original jurisdiction (AOJ) in November 2012.  This was completed, and sufficient development has been conducted for a fair adjudication, as discussed below.   

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record. 
 

FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a bilateral knee disability that is etiologically related to a disease, injury, or event in service.





CONCLUSION OF LAW

Service connection for a bilateral knee condition is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  An August 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 2009 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also met its duty to assist the Veteran in the development of the claim.  VA treatment records and examinations have been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.   The record does not contain evidence nor has the Veteran has not indicated he is in receipt of Social Security Administration (SSA) disability benefits.  

Pursuant to the Board's November 2012 remand directive, the RO contacted the Veteran and provided him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Pursuant to the RO's request, a VA examiner provided an opinion regarding the possibility of a relationship between exposure to radio and microwave frequencies while in service and the Veteran's current degenerative joint disease in the knee.  The Veteran's claim was readjudicated by way of a January 2013 Supplemental Statement of the Case (SSOC).  Based thereon, the Board finds that there was substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has been afforded a VA examination conducted in August 2011 with an additional medical opinion provided in December 2012.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The report must contain clear conclusions and supporting data, as well as "a reasoned medical explanation" connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The VA examiner considered Veteran's description and history of his symptoms, reviewed the claim file, conducted a thorough examination and provided a detailed report of the Veteran's condition with a clear opinion and rationale connecting the evidence to his conclusions.  There is no indication of any additional relevant evidence or information that has not already been obtained.  The examination report contains sufficient bases and findings for the Board to render a decision in this appeal.  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) (West 2002) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  See Combee v. Brown, 34 F.3d 1039 (1994).  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

VA adjudicators are directed to assess both medical and lay evidence.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002)(tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  A layperson is generally not capable of opining on matters requiring medical knowledge and, specifically is not competent to provide an opinion as to etiology in such cases.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran essentially asserts that he has bilateral knee disability related to exposure to non-ionizing radiation in the form of microwave and radio frequencies during service. 

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden, 381 F.3d at 1167.

As an initial matter, the record shows the Veteran has a current knee disability.  The August 2011 VA examination diagnosed the Veteran with degenerative joint disease in both knees.  

The Board notes the Veteran's military occupational specialty (MOS) was an outside wire and maintenance repairman.  The Board finds exposure to microwave frequencies are consistent with the Veteran's circumstance of service.

Following careful review of the evidence of record, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral knee condition.

First, the Board has considered the Veteran's assertion that he began experiencing chronic knee pain in service and that it has continued ever since.  The Board has also considered his report that he sustained a traumatic burn injury when he was exposed to microwaves while servicing a radar dish which was turned on him by another employee.  He has reported that he saw a Japanese base doctor following that injury who provided him with burn oil to put on the burn area.  Although the Veteran is competent to describe such an injury, the Board must find his report of sustaining a trauma burn injury from a radar dish and experiencing a continuity of knee symptomatology thereafter not credible.

In this regard, a review of the service treatment records (STRs) shows no diagnosis of a chronic knee disability or arthritis during service.  The STRs are also negative for findings of a report of burning from a radar dish.  The Veteran's only documented report of knee trouble in service was in January 1974 when he indicated that his knee was giving way while marching.  The VA examiner found him to be within normal limits with no medical restrictions.  An x-ray was conducted and was negative for significant bone or joint abnormality.  The May 1976 separation examination noted the Veteran had episodes of cramps in his legs after prolonged periods of climbing but that he self treated with rest.  The separation examination had no indication of trouble or complaints specific to the knee.  In a section of the report set aside for noting significant aspects of his medical history, a number of in-service complaints were indicated, including his history of cramps in his legs after climbing, as well as a history of indigestion after eating and gonorrhea on two occasions.  The Board finds it difficult to believe that a history of such complaints would be reported, to include with respect to the lower extremities, while symptoms specific to the knee and a history of a traumatic burn injury would be omitted. 

Furthermore, the Board also notes the over 20 year evidentiary gap between the Veteran's active service and the earliest medical evidence of a knee condition.  In particular, the Board notes that VA treatment records do not exist documenting complaints of knee pain until 2002 and records did not confirm the existence of any objective knee problems until 2007 VA treatment.  Specifically, an x-ray from 2002 found normal knees bilaterally and an x-ray from December 2006 of the left knee found no radiological evidence of osseous, joint or soft tissue disease.  An MRI was also conducted in May 2007 and found no significant abnormalities.  

The Board is mindful of the decision in Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006), wherein the Court determined that the Board erred by finding that a claimant's report of symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case, however, is distinguishable from Buchanan in that the Board is not relying solely on the fact that there are no documented complaints regarding the chronic knee pain during or after service.  Rather, the Board is relying also on the fact that the Veteran specifically reported a number of chronic symptoms at separation, to include symptoms in the lower extremities, while failing to note having sustained a traumatic burn injury while working on a transmitter and having experienced chronic pain in both knees.  Moreover, post-service treatment records show that as recently as 2007, x-rays and MRI studies showed no underlying pathology in either knee.  Thus, the record in this case does not merely reflect a lack of documentation pertaining to the claimed disability, but instead, it contains an instance in which the Veteran reported complaints in the lower extremities as well as other ongoing problems while failing to mention chronic knee problems or any history of a traumatic burn injury.  Therefore, the Board finds that the facts of this case are distinguishable from Buchanan.  Consequently, the Board concludes that the current assertions by the Veteran as to sustaining an injury as a result of microwave emissions or experiencing a continuity of symptomatology since service not credible.

In reaching this conclusion, the Board has also considered the assertion of the Veteran's former representative during the May 2011 DRO hearing that there is evidence corroborating the presence of a knee disability of record before 2002 for his knee in the form of a remote VA record of a shoulder and hip injury.  The representative essentially argued that there is objective evidence of knee disability as early as 1978 in that instability of his knee caused the Veteran to fall and injure his shoulder and hip at that time.  The Board notes, however, that the earliest evidence regarding the previously claimed shoulder and hip disabilities is a March 1987 VA record wherein the Veteran reported first being treated in 1978, but he makes no mention of such disabilities being related to his knee or to a fall at that time.  For this reason, the Board finds concludes that the previously reported injury to his shoulder and hips supports does not provide credible evidence supporting the existence of chronic knee problems shortly after service.

Although the Board has determined that the Veteran's assertions of an in-service traumatic injury and a continuity of symptomatology are not credible, the Board again emphasizes that the Veteran's military occupational specialty (MOS) was an outside wire and maintenance repairman.  Therefore, the Board finds his assertion of general exposure to microwave frequencies are consistent with the Veteran's circumstance of service, and will turn to the question of whether such exposure caused or contributed to any current disability in the knees.

In this regard, VA examination's conducted in June 2004 and September 2009 did not find objective evidence of a knee condition.  The June 2004 general VA examination diagnosed the Veteran with chronic knee pain of unknown etiology based on the Veteran's subjective complaints of pain and documented the entire musculoskeletal examination was within normal limits.  During the September 2009 VA examination, the Veteran described the date of onset of his knee pain in 1974 and his description of burning from microwaves causing him to be burned from the "inside out."  No pathology was noted to make a diagnosis of a knee condition.  The Veteran reported working as a carpenter for over 20 years.  The VA examiner opined the Veteran's knee condition was not caused by or a result of microwaves emitted from a radar dish.  The physician noted there was no record of the injury in the claim file and after military the Veteran worked full time as a carpenter which required physical labor such as climbing and heavy lifting.  The examiner pointed to the normal x-rays conducted and normal 2007 MRI.  In contrast to the Veteran's complaints of having a knee condition since service, the 2007 and 2009 VA examiners were unable to find objective evidence of a knee condition.  The 2009 VA examiner did not address the Veteran's exposure to microwaves because there was no in-service notation.  However, the examiner pointed to the Veteran's occupation requiring physical labor post-military as a basis.  The examinations weigh against a finding of a nexus between the Veteran's exposure to microwaves and his current disability and against his claim of chronicity.  

The Veteran subsequently underwent additional VA examination in August 2011 wherein he provided his history of a microwave injury which included seeing a Japanese base doctor who provided him with burn oil to put on the burn area which caused knee pain ever since.  He reported the left knee was worse than his right.  Imaging studies were performed to diagnose the degenerative arthritis.  The VA examiner reported the Veterans description of the impact his knee condition had on his ability to work.  The Veteran did carpentry for 45 years and became disabled 15 years ago because of his left knee condition.  The physician stated the Veteran had no clinical evidence of a right knee condition and his left knee condition would have affected both physical and sedentary employment.  

The VA examiner indicated the Veteran's condition was "less likely than not" incurred in or caused by the claimed in-service injury, event or illness.  The rational provided was based on review of the claim file.  The VA examiner noted the STRs indicated the Veteran had a problem while marching in January 1974 but the examination found the knee within normal limits.  The x-ray was negative during service and the VA examiner believed the knee condition was acute and self limited.  There was no mention of emission of microwaves.  The VA examiner further opined the Veteran had no documented left knee pain, injury or condition in active service and a lack of continuation of care after he got out of service.  The Veteran was seen for his bilateral knee condition in November 2007 with an unremarkable examination and diagnosed with pain syndrome.  A July 2007 VA treatment record indicated the Veteran had left knee internal derangement.  The VA examiner opined the Veteran's current condition of both knees was more likely caused by his occupation as a carpenter for 45 years.

An additional opinion was provided in December 2012 to address whether it was at least as likely as not that the Veteran's bilateral knee degenerative joint disease was casually or etiologically related to the Veteran's active service, to include his exposure to radio and microwave frequencies in-service.  The same VA examiner reviewed the claims file and again opined the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rational provided included that the May 1976 STRs mentioned the Veteran was an antenna specialist and a VA form mentioned the Veteran worked as an outside wire and antenna repairman.  The VA examiner again highlighted the January 1974 in-service complaints of right knee pain while marching which resulted in a normal examination.   The physician believed the condition was acute and self-limited and noted the Veteran had no documented chronic knee condition or treatment in service.  The examiner reviewed medical literature regarding degenerative knee joint disease.  He stated enough study was not done to support a cause an effect relationship between degenerative knee joint disease and exposure to radio and microwave frequencies.  Instead, review of medical literature indicated that risk factors for degenerative joint disease included aging, occupation, trauma as well as repetitive and small insults over time.  

The Board affords the August 2011 VA examination and supplemental December 2012 opinion the greatest weight based on the examiner's review of the claim file, history from the Veteran, thorough examination, and well-reasoned medical opinion supported by medical literature.  The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board has considered a private medical opinion stating the physician believed the Veteran was more likely than not sustaining knee progressive degenerative arthritis as a result of his microwave exposure in 1975.  However, the Board does not afford the medical opinion the greatest weight as there was no explanation or rationale provided to support such a link.

Furthermore, the Veteran's assertion that his knee condition is etiologically related to his service is not competent and persuasive evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Here, the question of a relationship between microwave emissions and the Veteran's bilateral knee condition extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

The Veteran's sister provided lay testimony during the DRO hearing that after service the Veteran had a discolored knee that looked like a burn and was pinkish and red.  She further described the Veteran's knee giving way which continually occurred between 1976 and the next four or five years he was living with her.  She described the Veteran fell off a roof because his knees were swollen.  The Veteran's sister is competent to report visible observation of an injury such as burn marks.  However, the lay testimony is not consistent with the evidence of record and therefore not credible.  As discussed in detail above, the Veteran's service treatment records and exit examination in 1976 did not document any burn or pinkish and red skin discoloration, and the Veteran failed to report any such injury or chronic knee problems at separation, despite reporting various other health problems.  The Board finds the contemporaneous clinical findings and statements of the Veteran at separation to be inherently more credible than supporting statements by family members offered many years after the fact.

In summary, the Board has reviewed the evidence of record as a whole and considered the negative medical opinions provided by the December 2012 and August 2011 examiner, STRs, positive lay statements and private medical opinion provided by the Veteran.  The Veteran's STRs contain an isolated instance of a report of knee pain while marching with no positive findings and a report of general leg cramping but no knee complaints upon exit.  The private nexus opinion and can be given little or no probative weight due to the examiner's lack of rationale.  The Veteran's and his sister's statements regarding his in-service injury and complaints lack credibility, and his general assertions linking his knee disability to microwave and radar emissions lack competency.  The remaining evidence including a reasoned medical opinion based on the facts reflected in the file and accepted medical knowledge is against the claim and is entitled to far greater weight.  There is no equipoise in the evidence, and no doubt to be resolved.  Service connection for a knee disability is not warranted.


ORDER

Entitlement to service connection for a bilateral knee condition is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


